Citation Nr: 0637326	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-33 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for Wolff-Parkinson-White 
syndrome with tachycardia, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from July 1991 to October 
1994.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Affairs (Board) from an April 2003 
rating decision of the VA Regional Office in Muskogee, 
Oklahoma that increased the 10 percent rating for Wolff-
Parkinson-White syndrome to 30 percent disabling, but denied 
a higher evaluation in this regard.

This case was remanded by a decision of the Board dated in 
October 2005.  


FINDING OF FACT

Wolff-Parkinson-White syndrome is manifested by subjective 
complaints of occasional palpitations, dizziness, and chest 
pain, and objective evidence of left ventricular ejection 
fraction of 55 to 65 percent and an ability to meet a 
workload of 5 to 6 METs without evidence of acute or chronic 
heart failure.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
Wolff-Parkinson-White syndrome have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4. 104, Diagnostic 
Codes 7010-7011 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b) (2006).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statement of 
the case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate this claim.  These discussions also served to 
inform him of the evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
January 2003 and November 2005, the RO informed the appellant 
of what the evidence had to show to substantiate the claim, 
what medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  Such notification, in conjunction with the 
statements of the case, has fully apprised the appellant of 
the evidence needed to substantiate this claim.  He has also 
been advised to submit relevant evidence or information in 
his possession.  38 C.F.R. § 3.159(b).  The record also 
reflects that although notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  See also Prickett v. Nicholson, No. 04-0140 (U.S. 
Vet. App. Sept. 11, 2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to an increased rating 
for Wolff-Parkinson-White syndrome.  The veteran has been 
afforded a number of VA examinations over the course of the 
appeal.  VA clinical records have been associated with the 
claims folder.  The issue was remanded for further 
development in October 2005 whereupon the appellant was 
afforded additional VA examination in April 2006, to include 
a medical opinion.  The Board is unable to find that there is 
a reasonable possibility that further assistance to the 
veteran would aid him in substantiating his claim.  Under the 
circumstances, VA does not have a duty to assist that is 
unmet with respect to this issue.  See 38 U.S.C.A. § 5103A 
(a) (2); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The case is ready to be considered on the merits.

Law and Regulations

Service connection for Wolff-Parkinson-White syndrome was 
established by rating action dated in March 1995.  A claim 
for an increased rating was received in December 2002.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active military service and the residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2006).

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The service-connected Wolff-Parkinson-White syndrome is rated 
by analogy to supraventricular arrhythmias where a 30 percent 
evaluation is warranted when a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  With more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a rating of 60 percent shall be assigned.  A 100 
percent disability rating is assigned for chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent. 38 C.F.R. § 4.104 Diagnostic Code 7011.

Under 38 C.F.R. § 4.104 Diagnostic Code 7010 for 
supraventricular arrhythmias, paroxysmal atrial fibrillation 
or other supraventricular tachycardia with more than four 
episodes per year documented by ECG or Holter monitor, 
warrants a 30 percent evaluation.  Permanent atrial 
fibrillation (one atrial fibrillation), or; one to four 
episodes pre ear of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holter 
monitor warrants a 10 percent rating.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).

Factual Background

VA outpatient clinic notes dated between June and December 
2002 show that the veteran received cardiac diagnostic work-
up and follow-up for complaints that included occasional 
palpitations, chest pain and shortness of breath.  Clinical 
findings in August 2002 disclosed that the heart was not 
enlarged, and had regular rate and rhythm with a murmur.

The veteran was afforded an examination for VA compensation 
and pension purposes in February 2003.  He stated that late 
in the past year, he had gone to the emergency room for 
"cramping" chest pain, and that test conducted by VA showed 
an atrial septal defect.  The appellant stated that he had 
fainted once, and had daily chest pain throughout the day 
associated with fatigue and some dizziness and shortness of 
breath.  He said that he was told that one side of his heart 
was enlarged due to the defect and that surgery was 
necessary.

The examiner noted that anginal pain, shortness of breath, 
dizziness, and fatigue were the result of the heart 
condition, each of which was experienced daily.  It was 
reported that there was no history of congestive heart 
failure and that the appellant had had no prior surgery for 
the heart condition.  The veteran related that he was not 
taking any medication for his heart and did not require 
continuous treatment.  The examiner noted that there was no 
functional impairment resulting from the heart disorder, and 
that the appellant had lost two weeks from work due to 
doctors' visits of fatigue.  

On physical examination. the veteran's blood pressure was 
recorded as 112/86 in the sitting position, 110/82 lying 
down, and 110/80 standing.  There was no sign of congestive 
heart failure, cardiomegaly or cor pulmonale.  There was no 
edema of the lower extremities.  An X-ray of the chest was 
interpreted as normal.  The examiner stated that the 
veteran's diagnosis had not changed, and that he had Wolfe-
Parkinson-White syndrome with tachycardia.  It was recorded 
that "I would assume that he is Class I: with no 
restrictions."  It was determined that he had an MET of 
eight.  

In an addendum report containing the summary of 
echocardiogram and cardiac Doppler studies, the veteran was 
found to have atrial septal defect/right ventricular 
enlargement, normal left ventricular size and function, 
moderate tricuspid regurgitation, borderline pulmonary 
hypertension with a right ventricular systolic pressure of 
38mmHg and trace pulmonic regurgitation.  He had an ejection 
fraction of 66 percent.  The examiner stated that based on 
those results, the appellant was determined to have pulmonary 
hypertension with atrial septal deviation/right ventricular 
enlargement.  It was commented that the veteran fit the New 
York Heart Association criteria II of slight limitation of 
activities corresponding to an MET of five to six.  It was 
added that he had cardiac disease resulting in slight 
limitation of physical activity.  He was determined to be 
comfortable at rest and performing ordinary, light daily 
activities, but that greater than ordinary physical activity 
such as heavy physical exertion resulted in fatigue, 
palpitation, dyspnea or anginal pain. 

As indicated previously, the RO increased the 10 percent 
rating for Wolff-Parkinson-White syndrome to 30 percent 
disabling, effective from December 12, 2002.

VA outpatient records dated between 2002 and October 2003 
reflect that the veteran received continuing follow-up and 
extensive diagnostic study for a heart condition.  In March 
2003, it was determined that he had a large atrial septal 
defect at the secondum level with left to right shunt.  There 
was a grossly dilated right-sided chamber and a D-shaped 
septum indicating right ventricular overload.  The veteran 
underwent right and left cardiac catherization, left 
ventriculopathy and coronary angiography in May 2003 
whereupon he was determined to have normal coronary arteries, 
normal left ventricular function and atrial septal defect.  
It was again noted that he did not have a diagnosis of heart 
failure.  An entry in October 2003 indicated that the atrial 
septal defect needed to be closed as soon as possible, and 
that he would be referred to the arrhythmia clinic. 

Pursuant to the Board's October 2005 remand, a medical 
opinion was obtained to determine the extent of the service-
connected heart condition.  The appellant was afforded 
cardiac consultation and further diagnostic workup in April 
2006.  The examiner, a VA cardiology faculty physician, 
stated that the claims folder was reviewed.  In the summary 
and conclusions, it was reported that overall left 
ventricular systolic function was normal.  Left ventricular 
ejection fraction was estimated in the range of 55 to 65 
percent.  There were no left ventricular regional wall motion 
abnormalities.  Left ventricular diastolic function 
parameters were normal.  An opinion was provided to the 
effect that the veteran had atrial septal defect that was a 
congenital heart disorder.  It was noted that he had been 
evaluated for Wolff-Parkinson-White and that it had been 
ruled out as a contributing factor for atrial septal 
deviation.  The examiner added that since ASD was a 
congenital disease, it was not likely that military service 
contributed to the current condition. 

Legal Analysis

The veteran asserts that the symptoms associated with his 
service-connected Wolff-Parkinson-White syndrome are more 
severely disabling than reflected by the currently assigned 
disability evaluation and warrant a higher rating.  In his 
notice of disagreement and substantive appeal received in May 
2003 and November 2003, respectively, he contends that he 
experienced daily fluttering, aching and chest pain, had been 
placed on medication, and lost time from work on account of 
service-related disability.  

The record reflects, however, that while the veteran is 
service-connected for Wolff-Parkinson-White syndrome, VA 
outpatient clinical records dating from 2002 indicate that 
the appellant has received extensive diagnostic work-up, 
treatment and follow-up for a heart condition diagnosed as 
atrial septal defect which contributes to cardiac 
symptomatology.  In his statements to the VA, the veteran 
attempts to causally relate atrial septal defect to Wolff-
Parkinson-White syndrome, and asserts that a greater degree 
of cardiac disability is indicated for which a higher rating 
is in order.  

The Board points out that when this case was last before the 
Board in October 2005, it was determined that further 
development was indicated to ascertain whether there was any 
causal relationship between the service-connected Wolff-
Parkinson-White syndrome and atrial septal defect with right 
ventricular enlargement, mild mitral regurgitation, mild 
tricuspid regurgitation, and borderline pulmonary 
hypertension that had become manifest since service 
connection was initially granted.  As noted above, in April 
2006, the VA cardiology specialist determined that Wolff-
Parkinson-White syndrome had been ruled out as a contributing 
factor for atrial septal deviation.  The VA examiner stated 
unequivocally that atrial septal defect was a congenital 
disorder and unrelated to the veteran's military service.  
Therefore, the effects and symptoms associated with such may 
not be considered in the rating the service-connected heart 
condition.

In any event, and notwithstanding the effects of the 
nonservice-connected atrial septal defect, the Board finds 
that the veteran is not entitled to an evaluation in excess 
of 30 percent for heart disability under any applicable 
rating criteria.  The Board points out that at 30 percent, 
the appellant receives the maximum schedular rating for 
supraventricular arrhythmias under 38 C.F.R. § 4.104 
Diagnostic Code 7010.  Therefore, this diagnostic code would 
not afford him a higher rating and need not be discussed.

The record reflects that on examination for the VA in 
February 2003, following echocardiogram and cardiac Doppler 
studies, the examiner estimated a workload of five to six 
METS.  It was found that the veteran's heart disease resulted 
in only slight limitation of physical activity.  He was 
determined to have an ejection fraction of 66 percent at that 
time.  When examined for VA compensation and pension purposes 
in April 2006, it was reported that overall left ventricular 
systolic function was normal, and left ventricular ejection 
fraction was estimated in the range of 55 to 65 percent.  
Additionally, it is not demonstrated that the veteran has 
been on medication for Wolff-Parkinson White syndrome 
throughout the course of this appeal, although it shown that 
he may currently be prescribed drugs for nonservice-connected 
atrial septal defect.  There has never been any indication of 
acute or chronic heart failure.  Such findings on the whole 
equate to no more than the 30 percent disability rating 
criteria for heart disease under 38 C.F.R. § 4.104, 
Diagnostic Code 7011.  Therefore, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for service- connected Wolff-Parkinson-White 
syndrome.

Additionally, the Board finds that there is no showing that 
the veteran's Wolff-Parkinson-White syndrome has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Therefore, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for a grant of 
the benefit sought on appeal. See Gibert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102 (2006).


ORDER

An increased rating for Wolff-Parkinson-White syndrome is 
denied.



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


